Citation Nr: 0822243	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-37 492.	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an extension of a temporary total compensation 
rating based on convalescence following surgery for the 
service-connected left knee condition.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The veteran had active service from June 1992 until August 
1995.  

The veteran was initially service-connected for his left knee 
condition in a July 1996 RO decision.  In July 2005, the 
veteran underwent left knee surgery which necessitated 
convalescence.  

In a January 2005 RO decision, the veteran was granted a 
temporary total compensation rating for convalescence 
pursuant to 38 C.F.R. § 4.30 for the period from July 22, 
2005 through August of 2005.  

The RO then issued a subsequent decision in September 2006 
extending the veteran's temporary total rating through 
September of 2005.  

The Board further notes that during this period the veteran 
also had surgery on his right knee and was subsequently 
service-connected for this condition as secondary to his 
service-connected left knee disability.  

In various statements, the veteran has raised the issue of a 
temporary total rating based on convalescence after surgery 
for his service-connected right knee disability.  Seeing no 
prior adjudication of this matter, it is referred back to the 
Agency of Original Jurisdiction (AOJ) for adjudication in the 
first instance.  



FINDINGS OF FACT

1.  The VA examiner in August 2005 opined that the veteran 
needed four more weeks of convalescence following the 
arthroscopy of the left knee .  

2.  The veteran was evaluated for physical therapy in 
September 2005, when a VA examiner opined that the veteran 
had a four week goal to strengthen his muscles to return to 
work.  

3.  Since September 2005, the veteran is not shown to have 
needed ambulatory assistance or to have had impaired 
functioning or other post-operative residuals or 
immobilization, therauptic or otherwise, as an indication for 
further convalescence following the arthroscopic surgery for 
his service-connected left knee disability.  



CONCLUSION OF LAW

The criteria for an extension of a temporary total rating 
based on convalescence after surgery for the service-
connected left knee condition for one month through October 
31, 2005, but not longer are met.  38 U.S.C.A. §§ 1155, 
5103A; 38 C.F.R. §§ 3.159, 4.29, 4.30 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In September 2005, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to an increased evaluation.  While the Board 
notes that the veteran was given the wrong kind of notice, 
the Board notes the veteran's representative's statement 
dated June 2007 which gives an entire time-line of events 
that occurred.  

The statement notes surgeries to both of the veteran's knees, 
and specifically states that the period indicated was a 
"continuous recovery period following the July 2005 
operation (operation to the veteran's left knee)."

The Board finds that there is not prejudicial error due to 
the wrong kind of notice being given because of the veteran's 
actual knowledge of the evidence required to substantiate his 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what is necessary to 
substantiate a claim).  

Furthermore, in accordance with the requirements of VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of August 
2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  


Law and Regulations

Under the applicable criteria, a total compensation rating 
(100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service- connected disability has required VA hospital 
treatment for a period in excess of 21 days.  See 38 C.F.R. § 
4.29 (2007).  

Furthermore, temporary total compensation ratings are allowed 
pursuant to 38 C.F.R. § 4.30, which provides that a total 
compensation rating will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted, effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2 or 3 
months from the first day of the month following such 
hospital discharge or outpatient release.  

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service- connected disability resulted in:  
(1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2007).  

Extensions of 1, 2 or 3 months beyond the initial three 
months may be made by applying the same criteria.  38 C.F.R. 
§ 4.30(b).  

The Court of Appeals for Veterans' Claims (Court) has held 
that notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  Furthermore, the Court has noted that the 
term "convalescence" does not necessarily entail in-home 
recovery.  See Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  


Analysis

Initially, the Board particularly notes the absence in the 
record of any notation referable to hospitalization due to 
the service-connected left knee condition.  See 38 C.F.R. 
§ 4.29.  

The evidence shows that the veteran had arthroscopic surgery 
on his left knee on July 22, 2005.  According to VA treatment 
records, the veteran had a "left knee arthoscopy, 
debridement medial menscius tear, abrasion chronroplasty, 
excision loose body, [with a] removal of hardware."  

In August 2005, the veteran was seen by a VA examiner for 
follow-up after the surgery.  The VA examiner noted that the 
veteran was still ambulating with crutches occasionally and 
further noted that his knee was healing without any problems 
and that the incision was well healed.  

On examination, the veteran's range of motion for the left 
knee was limited to a negative 10 degrees of extension and to 
85 degrees of flexion.  The VA examiner further noted that it 
was not yet safe for the veteran to return to work and 
rescheduled the veteran to be re-evaluated in four weeks.

Based on this statement by the VA examiner that four more 
weeks was needed before the veteran could return to work, the 
RO granted him a one month extension of the temporary total 
compensation rating in its September 2006 decision.  

The veteran was seen in September 2005 for an initial VA 
physical therapy evaluation.  During this examination, the 
veteran was no longer using crutches, but had braces on both 
his left and right knees.  

During the examination, the VA physical therapist observed 
that the veteran's left knee was throbbing and painful with 
walking and certain movements and had a range of motion from 
negative 10 degrees of extension to 100 degrees of flexion.  
She further noted that the veteran had presented with a new 
right knee injury.  

At the very end of the evaluation, the VA physical therapist 
noted that the veteran's goals were to "strengthen his 
muscles so that he could return to work."  His 2 and 4 weeks 
goals included a reduction in pain and an increased range of 
motion in both knees.  

Given the evidence of record, the Board finds that an 
additional month of convalescence is warranted in this case.  
The veteran was seen in August 2005 by a VA examiner who 
stated that the veteran was still ambulating with assistance 
of crutches and was not fit to return to work yet.  He 
rescheduled the veteran for re-evaluation in four weeks.  

A month later, in September 2005, the veteran was seen by a 
VA physical therapist who noted that there was no longer any 
ambulatory assistance, and that the veteran's range of motion 
had improved since the August 2005 VA examination.  However, 
the veteran's physical therapy goals listed "strengthen[ing] 
his muscles so that he can return to work."  

Therefore, the evidence indicates that the veteran was not 
fit to return to working for no more than three months.  
Given the physical therapy goals that would extend for the 
most part through October of 2005, the Board finds that the 
benefit of the doubt should be extended to the veteran and 
that a third month for convalescence should be assigned.  See 
38 C.F.R. § 4.30.  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

However, the veteran is not shown to warrant a temporary 
total rating longer than this three month period, ending on 
October 31, 2005, because the requirements for meeting such 
extension have not been met.  Specifically, since the 
September 2005 evaluation, there was no evidence indicating 
left knee surgical residuals necessitating further 
convalescence.  There was no showing of severe postoperative 
residuals such as incompletely healed surgical wounds; the 
need for therapeutic immobilization, the necessity of house 
confinement or the need for continued use of crutches in 
ambulatory assistance.  See 38 C.F.R. §§ 4.30(a)(1), (2), (3) 
(2007).  

Therefore, the Board finds that the evidence of record 
establishes that three months of convalescence, and no more, 
as it relates to the surgery for his service-connected left 
knee condition is warranted.  

Accordingly, an extension of one month of the temporary total 
compensation rating for convalescence after surgery fir his 
service-connected left knee through the period ending October 
31, 2005 is for application in this case.  

As noted, the veteran's assertions indicate that the 
veteran's left knee "buckled" in August 2005 and caused 
injury to  the veteran's right knee, requiring surgery in 
January 2006.  The record further indicates that the veteran 
was service connected for his right knee injury residuals in 
a November 2006 RO decision.  

Further evidence indicates that the veteran is attempting to 
extend his temporary total compensation rating to include 
this surgery for the right knee.  Since this does not pertain 
to the service-connected left knee condition or surgery 
therefor, it is necessarily a separate claim for a temporary 
total compensation rating pursuant to 38 C.F.R. § 4.30, which 
needs to be separately adjudicated by the AOJ.  

As stated, this issue is referred to the AOJ for adjudication 
in the first instance.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Black v. Brown, 10 Vet. App. 279 (1997).  



ORDER

An extension of one month for a temporary total compensation 
rating based on convalescence after surgery for the service-
connected left knee disability through October 31, 2005, but 
no longer, is granted, subject to the regulations controlling 
payment of VA monetary benefits.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


